Title: Unknown to John Adams, 2 Mar. 1786
From: 
To: Adams, John


          
            
              Respected Sir  
            
            

              

              
            
          

          Having seen in the Dublin evening post a short account of the Late
              Dr: Jebb’s funeral, I take the Liberty of troubling you
            with the following Inscription, altho’ I am sure it is not equal to his merit. But
            Ability and public Gratitude will not fail to acknowledge his virtues, nor leave his
            tomb-stone bare and naked. A black clou’d hangs over this country at present. With the
            name of a free trade and a free constitution we are enslav’d and barbarously tax’d by
            our own parliament, which is under the Influence of an English Ministry. Bribery and
            breach of trust are carry’d to an abominable excess; and I am afraid the volunteer
            spirit is on the decay. There seems to be a general despondence. Indeed we want a large
            Stock of that Animation which prevail’d so succesfully on the other side of the
            Atlantic. I am, honor’d Sir, asking your pardon for this impertinence, your most /
            obedient and humble Servant
          Epitaph, on the late Dr: Jebb.
          Bold censor of the Venal and the Base,
          Freedom’s defender and his country’s Grace,
          An honest heart, steady, without disguise,
          Oh, grief to speak! here Jebb, lamented, lies.
          Skilful to heal; Age, Sickness, Want, and pain,
          (He felt their pangs) ne’er ask’d relief in vain.
          Benevolent, his comprehensive mind
          Embrac’d, diffus’d, the weal of all mankind.
          The Good and Just, O day of gen’ral gloom!
          A solemn pomp, attend him to the tomb.
          Fresh flows the tear; “alas! the time is nigh,
          He’s gone, when Liberty herself must die.”
          A rare phænomenon.
          While fraud and av’rice reign in ev’ry breast,
          And Merit sinks, by prosp’rous Guilt oppressd;
          While wealth and favor perfidy adorn,
          And wretched Honesty the ruffian’s scorn;
          O barb’rous times! Vice triumphs, undisguis’d,
          Virtue’s abash’d, derided, and despis’d.
          While fierce Ambition, like a headlong flood,
          Insatiate, deluges the Globe with blood.
          While a perverted World, by truth unaw’d,
          Successful Guile and perfidy applaud.
          Yet in a tainted and discolor’d age
          One rare example shines; one Star t’ engage
          Our wonder; North transcending far all praise,
          ‘Tis Virtue’s self with unextinguish’d rays:
          ‘Tis Washington retir’d to life’s still scene,
          Whose claim, like Cæsar’s, legions cou’d sustain;
          Whom boundless trust ne’er tempted to betray,
          Nor pow’r impell’d to arbitrary sway.
          Such Washington, his rescu’d Country’s theme,
          Columba’s glory, minish’d Britain’s shame.
          Too weak to Muse th’ illustrious Chief to sing,
          A private citizen who might be king.
          On Dr: Franklin’s making a present of
            his bust to Sir Edward Newenham.
          Close knit, two honest hearts entwin’d,
          One Soul, one Spirit, and one Min’d,
          Congenial tye! with joy we see
          Franklin and Newenham agree.
          Franklin to Newenham conveys
          His bust; a gift which far outweighs
          In his pure Breast a viceroy’s smile,
          The meed of vice for public guile;
          His meed whose tongue can best deceive,
          In guise a friend, in heart a knave.
          What numerous Counterfeits betray
          For present or expected pay!
          The Sage on him his bust bestows,
          Whose bosom for his country glows;
          Who spurns, sincere, with x faith long try’d,
          At English tyranny and pride:
          ‘Tis come; O may the awful Form
          Each steady Irish Legion warm,
          Once more to save the doubtful Nation
          From †
            purpos’d British usurpation!
          Be firm; unite; your Rights reclaim,
          Relieve the tortur’d press, e’er Shame,
          Ruin, and Servitude invade
          A Kingdom by Corruption sway’d.
          Resist, e’er // Juries be demolish’d,
          Or legal Inquest quick abolish’d.
          Revenue-judges will decide
          On life, all other law deny’d.
          Death-wounding state! I rave; O when
          Will Irish Natives act like men;
          Increasing Tyranny withstand,
          The Guardians of a pillag’d Land;
          From wond’ring Nations win applause
          A Franklin each in Ireland’s cause.
          x Sir E Newenham has been above thirty years in parliament, without
            ever once betraying his trust, or voluntarily acting wrong. The people know it.
          † See the 4th: Resolution mov’d by Mr: Pitt in the British House of Commons the 23d: of last month. ‘Tis too long to transcribe. But whoever
            attentively considers it, can view it in no other light than as an intentional violation
            of Faith; a mean attempt to annul the Renunciation voluntarily made by the British
            parliament of all legislative Jurisdiction over Ireland, sufficiently enslav’d by her
            own mercenary Senate.
          // alluding to some suspicious clauses in the
            Revenue-acts which seem to have a tendency towards introducing that alarming Innovation
            in the constitution. What they are I cannot recollect, but I think one of them is, that
            all Smugglers are to be try’d by a Jury of Revenue-officers, especially if they shou’d
            be guilty of any violence in resisting the Seizure of their Goods. An Irish parliament
            makes nothing of surreptitiously slipping, now and then, an unconstitutional clause into
            their statutes, generally when they have the advantage of a thin House; altho’ they are
            sometimes compell’d by the clamors of the People to drop such obnoxious clauses the
            succeeding session.
          
            
              
            
          
        